Title: From Alexander Hamilton to James McHenry, 24 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY.  Sepr. 24—1799—
          
          The enclosed proceedings of a General Court Martial were transmitted to me by Col. Hamtramck.
          Information from various quarters continues to prove the necessity of vigorous measures for suppressing the spirit of desertion. I am lead led to beleive that the example which was given at Fort Jay has produced a salutary effect. Yet —— It will be prudent to distribute the examples which it may be necessary to make among the different posts, so as to avoid too great an accumulation of examples cases at any particular place. The circumstance in the present case —— culprit by a non —missioned —— an —ional  — for the ——tion of ——, —nt.
          I think it deniable therefore that the sentence of the Court Martial held at Detroit, should be confirmed by the President.
          With great respect I am
          —ry of War—
        